Per Curiam,
This is an injunction bill. The motion for a preliminary injunction was heard on affidavits, and, upon the case as presented to him at the hearing of the motion, the learned judge refused it.
Upon an examination of the affidavits in relation to the character of the powder to be stored, and the existence of other ¡storehouses of the same kind in the same borough, we are not ¡prepared to say that his action was erroneous. At the final hearing, when all the facts are developed, the question can be more intelligently disposed of than is possible at present.
The order is affirmed.